DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 03/09/2021 has been entered.
 
Response to Amendment
	In response to Applicant’s Amendment filed on 03/09/2021, claims 1-3, 12-16, 18, 20, 21, and 26 have been amended. Claims 1-30 are currently pending.
	
Response to Arguments
Applicant’s arguments on the second paragraph on page 1 of the REMARKS regarding the rejections of claims 1-30 on the ground of nonstatutory double patenting as being unpatentable over claims 1-30 of U.S. Patent No. 10,127,258 has been fully considered but they are not persuasive. Specifically, Applicant argued that the claims have been amended, thereby rendering the nonstatutory double patenting rejections moot. The Examiner respectfully disagree, the newly amended limitations are merely 
Applicant's arguments from the third paragraph on page 10 through the last paragraph on page 13 of the REMARKS regarding the previous claim rejections under 35 USC § 103 have been considered and are persuasive. The amended claims overcome the prior art of record.

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees.  A nonstatutory double patenting rejection is appropriate where the claims at issue are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); and In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).

The USPTO internet Web site contains terminal disclaimer forms which may be used.  Please visit http://www.uspto.gov/forms/.  The filing date of the application will determine what form should be used.  A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission.  For more information about eTerminal Disclaimers, refer to http://www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.  
Claims 1-30 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-11, 13-14, 17-19 and 21-30 of U.S. Patent No. 10,127,258. Although the claims at issue are not identical, they are not patentably distinct from each other because they are substantially similar in scope, as follows: 

Instant Application 
US Patent No.: 10,127,258
1. A computer-implemented method comprising: 
employing a graphical user interface (GUI) to cause display of a first subset of events, 





in response to receiving a first selection associated with the first event, causing display of a first option that is selectable to specify a relative time in relation to the timestamp of the first event, such that the GUI displays the first option concurrently with displaying the first subset of events; and 



in response to receiving a second selection that corresponds to the first option, employing the GUI to cause display of a second subset of events based on a determination that timestamps included in 





2. The method of claim 1, wherein the first subset of events is identified via performing a search of a set of events.
3. The method claim 1, wherein the first subset of events is identified via performing a search of a set of events and the search is performed using one or more extraction rules of a late-binding schema applied to a portion of raw machine data that encodes the set of events.
4. The method of claim 1, wherein the first or the second selection is a selection of a display of the timestamp included in the first event.
5. The method of claim 1, wherein the first or the second selection comprises an 

6. The method of claim 1, wherein the first or the second selection comprises an interaction with a representation of the timestamp included in the first event, the representation included with a display of a plurality of fields corresponding to a portion of raw machine data encoding the first event.

7. The method of claim 1, wherein the first or the second selection comprises a non-modal interaction with an option output in response to an initial selection of a representation of the timestamp included in the first event.


8. The method of claim 1, wherein the first or the second selection comprises an interaction with the first event through an initial selection of a feature associated with a search input portion of the GUI.


9. The method of claim 1, wherein the first option indicates the relative time as a range of time in relation to the timestamp included in the first event.

10. The method of claim 1, wherein the second selection associated with the first option causes an automatic determination, via one or more computing devices, of the relative time as an amount of time in relation to the timestamp included in the first event automatically and the automatic determination is independent of manual entry of the relative time.



11. The method of claim 1, wherein the first option is configured to receive a first time within a temporal window associated by the time timestamp included in the first event, 

12. The method of claim 1, wherein the causing the display of the first option comprises causing display of one or more interface elements associated with the first option, and the second selection is of the one or more interface elements.
13. The method of claim 1, wherein the relative time is a range of time, and the second selection causes an execution of a search query that identifies the first second subset of events from a set of events and the search query is associated with the range of time.
14. The method of claim 1, wherein the display of the first subset of events is in an events list of the GUI, and the display of the second subset of events replaces the first subset of events in the events list with the second subset of events.

16. The method of claim 1, wherein the first option is selectable to specify the relative time based at least on manually indicating an amount of time in relation to the timestamp.
17. The method of claim 1, wherein the GUI displays a set of options that includes the first option and the displayed set of options includes a list of relative points in time, each relative point in time being a different amount of time to offset the timestamp included in the first event to result in the relative time.
18. The method of claim 1, wherein the second selection comprises an interaction with a non-modal option in a pop-up menu, displayed by the GUI, that specifies the relative time without navigating away from the GUI.



20. The method of claim 1, wherein the first selection is of a representation of the timestamp included in the first event.
21. A computer-implemented system comprising: a processor device; and a computer-readable storage medium, coupled with the processor device, having instructions stored thereon, which, when executed by the processor device, performs actions comprising: 
employing a graphical user interface (GUI) to cause display of a first subset of events, wherein a first event of the first subset of events includes a timestamp; 




in response to receiving a first selection associated with the first event, 
causing display of a first option that is selectable to specify a relative time in relation to the timestamp of the first event, such that the GUI displays the first option concurrently with displaying the first subset of events; and 




in response to receiving a second selection that corresponds to the first option, employing the GUI to cause display of a second subset of  based on a determination that timestamps included in the second subset of events correspond to the relative time.





22. The system of claim 21, wherein the first selection comprises an initial selection of a display of the timestamp included in the first event.

23. The system of claim 21, wherein the first or the second selection comprises an interaction with a representation of the timestamp included in the first event.

24. The system of claim 21, wherein the first or the second selection comprises an interaction with a representation of the timestamp included in the first event, the representation included with a display of a plurality of fields corresponding to a portion of raw machine data encoding the first event.

25. The system of claim 21, wherein the first or the second selection comprises an interaction with the first event through an 


26. One or more non-transitory computer-readable storage media comprising instructions that are stored thereon that, responsive to execution by a computing device, causes the computing device to perform operations comprising: 
employing a graphical user interface (GUI) to cause display of a first subset of events, wherein a first event of the first subset of events includes a timestamp; 





in response to receiving a first selection associated with the first event, causing display of a first option that  is selectable to specify a relative time in 



in response to receiving a second selection that corresponds to the first option, employing the GUI to cause display of a second subset of events based on a determination that timestamps included in e





27. The one or more computer-readable storage media of claim 26, wherein the first or the second selection comprises an initial 
28. The one or more computer-readable storage media of claim 26, wherein the first or the second selection comprises an interaction with a representation of the timestamp included in the first event.
29. The one or more computer-readable storage media of claim 26, wherein the first or the second selection comprises an interaction with a representation of the timestamp included in the first event, the representation included with a display of a plurality of fields corresponding to the first event in the GUI.

30. The one or more computer-readable storage media of claim 26, wherein the first or the second selection comprises an interaction with the first event through an initial selection of a feature associated with a search input portion of GUI.


accessing a set of events in a data store, each event corresponding to a portion of 
receiving a first user selection of a particular event of the displayed set of events via the graphical user interface; causing display of a set of options such that the set of options is displayed without navigating away from the displayed set of events in the graphical user interface, wherein a particular option from the displayed set of options specifies a relative time that is in relation to and automatically determined from the timestamp of the selected particular event; 
receiving a second user selection of the displayed particular option via the graphical user interface; 
in response to receiving the second user selection, determining from a plurality of 
2. A method as described in claim 1, wherein the plurality of events results from a search of data for the plurality of events. 
3. A method as described in claim 1, wherein the plurality of events results from a search of data performed using one or more extraction rules of a late-binding schema applied to the portion of raw machine data of the plurality of events. 
    
4. A method as described in claim 1, wherein the first or the second user selection is of a display of the timestamp of the particular event. 
5. A method as described in claim 1, wherein the first or the second user 
6. A method as described in claim 1, wherein the first or the second user selection comprises a user interaction with a representation of the timestamp of the particular event, the representation included with a display of a plurality of fields corresponding to the portion of raw machine data of the particular event. 
7. A method as described in claim 1, wherein the first or the second user selection comprises a non-modal user interaction with an option output in response to an initial user selection of a representation of the timestamp of the particular event. 
8. A method as described in claim 1, wherein the first or the second user selection comprises a user interaction with the particular event through an initial user selection of a feature associated with a 
9. A method as described in claim 1, wherein the particular option selected by the second user selection specifies the relative time as a range of time in relation to the timestamp of the particular event. 
10. A method as described in claim 1, wherein the particular option selected by the second user selection is configured to receive a user input that specifies the relative time as an amount of time in relation to the timestamp of the particular event automatically and without user intervention by the one or more computing devices without involving manual entry of the relative time by the user, and the relative time is automatically determined from the amount of time. 
11. A method as described in claim 1, wherein the particular option selected by the second user selection is configured to receive a user point in time timestamp of 






13. A method as described in claim 1, wherein the relative time is a range of time, and the second user selection causes execution of a search query in the determining of the subset of the plurality of events to search within the range of time. 
    
14. A method as described in claim 1, wherein the display of the set of events is in an events list of the graphical user interface, and the display of the determined subset of events replaces the set of events in the events list with the subset of events. 









17. A method as described in claim 1, wherein the set of options of the second user selection includes a list of relative points in time, each relative point in time being a different amount of time to offset the timestamp of the particular event by to result in the relative time. 
18. A method as described in claim 1, wherein the particular option selected by the second user selection comprises a user interaction with a non-modal option in a pop-up menu to specify the relative time without navigating away from the graphical user interface. 




21. A computer-implemented system comprising: one or more computing devices configured to perform operations comprising: 



accessing a set of events in a data store, each event corresponding to a portion of raw machine data that is produced by a component of an information technology environment, and each event including a timestamp associated with the portion of raw machine data corresponding to the 
receiving a second user selection of the displayed particular option via the graphical user interface; 
in response to receiving the second user selection, determining from a plurality of events, a subset of the plurality of events based on identifying that the timestamp of each event of the subset corresponds to the relative time; and causing updating of the displayed set of events such that the 
22. A system as described in claim 21, wherein the first user selection comprises an initial user selection of a display of the timestamp that is associated with the particular event. 
23. A system as described in claim 21, wherein the first or the second user selection comprises a user interaction with a representation of the timestamp associated with of the particular event. 
24. A system as described in claim 21, wherein the first or the second user selection comprises a user interaction with a representation of the timestamp of the event, the representation included with a display of a plurality of fields corresponding to the particular event in the graphical user interface. 
25. A system as described in claim 21, wherein the first or the second user selection comprises a user interaction with 
26. One or more computer-readable storage media comprising instructions that are stored thereon that, responsive to execution by a computing device, causes the computing device to perform operations comprising: 
accessing a set of events in a data store, each event corresponding to a portion of raw machine data that is produced by a component of an information technology environment, and each event including a timestamp associated with the portion of raw machine data corresponding to the event; causing display of the accessed set of events in a graphical user interface; receiving a first user selection of a particular event of the displayed set of events via the graphical user interface; causing display of a set of options such that the set of options 
in response to receiving the second user selection, determining from a plurality of events, a subset of the plurality of events based on identifying that the timestamp of each event of the subset corresponds to the relative time; and causing updating of the displayed set of events such that the determined subset of events is displayed in the graphical user interface. 
27. One or more computer-readable storage media as described in claim 26, wherein the first or the second user selection comprises 
28. One or more computer-readable storage media as described in claim 26, wherein the first or the second user selection comprises a user interaction with a representation of the timestamp of the particular event. 
29. One or more computer-readable storage media as described in claim 26, wherein the first or the second user selection comprises a user interaction with a representation of the timestamp of the particular event, the representation included with a display of a plurality of fields corresponding to the particular event in the graphical user interface. 
30. One or more computer-readable storage media as described in claim 26, wherein the first or the second user selection comprises a user interaction with the particular event through an initial user selection of a feature associated with a search input portion of graphical user interface. 


Regarding claims 1-30, it would have been obvious to a person having ordinary skill in the art at the time the invention was made to have derived theirs claim limitations from claims 1-11, 13-14, 17-19 and 21-30 of U.S. Patent No. 10,127,258 since they are substantially similar in scope.


Allowable Subject Matter
Claims 1-30 are allowable over prior art and would be allowable with the Applicant’s filing of a Terminal Disclaimer against U.S. Patent No. 10,127,258 to overcome the nonstatutory double patenting rejections.
The features of claim limitations that include “in response to receiving a first selection associated with the first event, causing display of a first option that is selectable to specify a relative time in relation to the timestamp of the timestamp of the first event, such that the GUI displays the first option concurrently with displaying the first subset of events” and “in response to receiving a second selection that corresponds to the first option, employing the GUI to cause display of a second subset of events based on a determination that timestamps included in the second subset of events correspond to the relative time” in combination with the other limitations recited in the context of amended independent claims 1, 21 and 26 are allowable subject matter.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ALEXANDER KHONG whose telephone number is (571)270-7127.  The examiner can normally be reached on Mon-Fri 8am-5pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, James Trujillo can be reached on (571)272-3677.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/ALEXANDER KHONG/Primary Examiner, Art Unit 2157